Citation Nr: 0907216	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-25 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for spondylosis of the lumbar spine.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from July 1975 to July 1979 
and from February 1982 to March 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina, denying the Veteran's claim for a 
disability rating in excess of 10 percent.  

The Veteran requested and was afforded a hearing before the 
undersigned Veterans Law Judge at the RO in Montgomery, 
Alabama in August 2008.  A written transcript of that hearing 
was prepared and a copy of that transcript has been 
incorporated into the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that she is entitled to a disability 
rating in excess of 10 percent for spondylosis of the lower 
spine.  However, further development is necessary before 
appellate review may proceed.  The Board finds that a remand 
is necessary for additional VA examination, as well as so the 
Veteran can be provided with proper notice on how to develop 
a claim for an increased disability evaluation.  

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  For an 
increased-compensation claim, § 5103(a) requires that the 
Veteran be notified of a need to demonstrate a worsening of 
this disorder, including the impact on her employment and 
daily life.  Also, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability (such as a specific measurement or test 
result), VA must provide at least general notice of that 
requirement.  As of yet, the Veteran has not received proper 
notice addressing all of these factors.  

Also, since the Veteran's last VA spinal examination was in 
May 2006, she should be afforded a new orthopedic examination 
of the spine.  The Board recognizes that the Veteran 
testified in her August 2008 Board hearing that she did not 
think her back condition had worsened since her last 
examination.  However, her hearing testimony suggested that 
as of November 2008, the Veteran was nearly incapacitated 
when her back disorder flared-up, as she testified that she 
had to stop whatever she was doing.  According to the May 
2006 VA examination, the Veteran did not indicate that she 
experienced any additional limitation upon flare-up.  
Therefore, it appears that the Veteran's symptoms have 
increased in severity.  

Also, the Veteran testified in her August 2008 hearing that 
she experienced pain radiating into her left leg, and 
occasionally, into her right leg as well.  There is no 
indication that the Veteran experienced radiating pain into 
her right leg at the time of the May 2006 VA examination, 
which is further evidence suggesting an increase in the 
severity of the Veteran's symptomatology.  Diagnostic Code 
5242, under which the Veteran is currently rated, requires 
that any associated objective neurologic abnormalities be 
rated separately under an appropriate diagnostic code.  See 
38 C.F.R. § 4.71a, Note(1).  

The duty to conduct a contemporaneous examination is 
triggered when the evidence indicates that there has been a 
material change in disability or that the current rating may 
be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that a Veteran is entitled to a new 
examination after a 2 year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  Therefore, 
considering that the evidence suggests that the Veteran's 
symptomatology may be worse, along with the fact that the 
Veteran's last VA examination was in May 2006, the Veteran 
must be provided with the opportunity to report for a current 
VA examination of the spine.  

The Board regrets the additional delay in adjudicating the 
Veteran's claim that this remand will create.  However, this 
remand is necessary to ensure that the Veteran receives all 
consideration due her under the law.  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran notice 
in compliance with Vazquez-Flores, 
advising the claimant that she may submit 
evidence showing the effects of the 
worsening or increase in severity upon her 
employment and daily life, and providing 
the Veteran with notice of the criteria 
listed in Diagnostic Code 5242.

2.  The Veteran should be afforded VA 
examination with the appropriate 
specialist(s) to determine the current 
level of disability due to her service-
connected spinal disorder.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should set 
forth all orthopedic symptomatology 
associated with the Veteran's spinal 
disorder, including loss of range of 
motion during flare-ups, and any 
associated neurologic symptomatology, 
assuming such symptomatology exists.  

a) The orthopedic examination should 
include range of motion testing of the 
thoracolumbar spine.  The examiner should 
also render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the lumbar 
spine.  If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  In addition, the 
examiner should indicate whether, and to 
what extent, the Veteran likely 
experiences functional loss or any 
additional loss of range of motion due to 
pain or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  

(b) The neurological examination should 
identify all neurological manifestations 
and symptomatology of the Veteran's 
extremities and offer an opinion as to 
whether the Veteran has any separately 
ratable neurological disability(s) as a 
manifestation of her service-connected 
lumbar spine disability.  

3. After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim is not 
granted, the Veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


